OPINION — AG — ** ELECTION — MAJORITY VOTE —  RECOUNT ** UNLESS AND UNTIL SAID INJUNCTIVE ORDERS OF THE DISTRICT COURT OF WAGONER COUNTY ARE VACATED OR SET ASIDE, THE COUNTY ELECTION BOARD WILL BE UNABLE TO RETURN THE PROCEEDINGS OF SAID HEARINGS, AND ITS FINDINGS THEREIN, TO THE STATE ELECTION BOARD FOR " FINAL CONSIDERATION " THEREBY, AND THAT UNTIL THIS IS DONE BY THE STATE ELECTION BOARD WILL 'NOT' HAVE THE AUTHORITY TO PLACE EITHER THE NAME OF CANDIDATE(A) OR OF CANDIDATE(B) ON THE NOVEMBER GENERAL ELECTION. (COURT ORDER — RECOUNT) CITE: 26 O.S. 391 [26-391] (FRED HANSEN)